                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ERICA W.,                                        §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   Civil Action No. 3:17-CV-3422-M-BH
                                                 §
ANDREW SAUL,                                     §
COMMISSIONER OF THE SOCIAL                       §
SECURITY ADMINISTRATION,                         §
                                                 §
               Defendant.                        §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are adopted. Accordingly, the Plaintiff’s EAJA Fee Application, filed

July 7, 2019 (doc. 28), is GRANTED. Plaintiff is awarded $12,548.40 in attorney’s fees and

expenses made payable directly to her and mailed to her counsel.

       SIGNED this 31st day of October, 2019.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
